Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 1 of 23




                Exhibit A
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 2 of 23



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN JOSE DIVISION
11

12   MAGIC LEAP, INC.,                          Case No. 5:19-cv-03445-LHK
13                 Plaintiff,                   [DEFENDANTS’ PROPOSED]
                                                PROTECTIVE ORDER FOR
14        v.                                    LITIGATION INVOLVING HIGHLY
                                                SENSITIVE CONFIDENTIAL
15   CHI XU, an individual; HANGZHOU            INFORMATION AND/OR TRADE
     TAIRUO TECHNOLOGY CO., LTD., d/b/a         SECRETS
16   NREAL,
                                                Courtroom:        6
17                 Defendants.                  Magistrate Judge: Hon. Susan van Keulen
18

19

20

21

22

23

24

25

26

27

28                                                                   [DEFENDANTS’ PROPOSED]
                                                                           PROTECTIVE ORDER
                                                                          5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 3 of 23



 1   1.        PURPOSES AND LIMITATIONS
 2             Disclosure and discovery activities in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the Parties hereby stipulate to and petition the Court to enter the following
 6   Stipulated Protective Order.
 7             1.1    Protected Material designated under the terms of this Stipulated Protective Order
 8   shall be used by a Receiving Party solely for this case, and shall not be used directly or indirectly
 9   for any other purpose whatsoever.
10             1.2    The Parties acknowledge that this Order does not confer blanket protections on all
11   disclosures or responses to discovery and that the protection it affords from public disclosure and
12   use extends only to the limited information or items that are entitled to confidential treatment under
13   the applicable legal principles. The Parties further acknowledge, as set forth in Section 14.4, below,
14   that this Stipulated Protective Order does not entitle them to file confidential information under
15   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
16   will be applied when a Party seeks permission from the Court to file material under seal.
17   2.        DEFINITIONS
18             2.1    Challenging Party:     a Party or Non-Party that challenges the designation of
19   information or items under this Order.
20             2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is
21   generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule
22   of Civil Procedure 26(c).
23             2.3    Counsel (without qualifier): Outside Counsel of Record (as well as their support
24   staff).
25             2.4    Designated In-House Counsel: Subject to Section 7.5, In-House Counsel who seek
26   access to Protected Material in this matter.
27             2.5    Designating Party: a Party or Non-Party that designates information or items that it
28   produces in disclosures or in responses to discovery as “CONFIDENTIAL,” “HIGHLY
                                                                                     [DEFENDANTS’ PROPOSED]
                                                       -1-                                 PROTECTIVE ORDER
                                                                                          5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 4 of 23



 1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
 2   CODE.”
 3          2.6     Disclosure or Discovery Material: all items or information, regardless of the
 4   medium or manner in which it is generated, stored, or maintained (including, among other things,
 5   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 6   responses to discovery in this matter.
 7          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
 8   the litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness or as
 9   a consultant in this action, (2) is not a current employee of a Party or of a Party’s competitor in the
10   field of spatial computing (which encompasses augmented, virtual and hybrid (or mixed) reality
11   technology , and (3) at the time of retention, is not anticipated to become an employee of a Party
12   or of a Party’s competitor in the field of spatial computing (which encompasses augmented, virtual
13   and hybrid (or mixed) reality technology.
14          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
15   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
16   Party or Non-Party would create a substantial risk of serious harm.
17          2.9     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely
18   sensitive “Confidential Information or Items” representing computer code and associated
19   comments and revision histories, formulas, engineering specifications, or schematics that define or
20   otherwise describe in detail the algorithms or structure of software or hardware designs, disclosure
21   of which to another Party or Non-Party would create a substantial risk of serious harm.
22          2.10    In-House Counsel: attorneys who are employees of a Party to this action. In-House
23   Counsel does not include Outside Counsel of Record or any other outside counsel.
24          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal
25   entity not named as a Party to this action.
26          2.12    Outside Counsel of Record: attorneys who are not employees of a Party to this action
27   but are retained to represent or advise a Party to this action and have appeared in this action on
28   behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.
                                                                                    [DEFENDANTS’ PROPOSED]
                                                      -2-                                 PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 5 of 23



 1           2.13    Party: any party to this action, including all of its officers, directors, employees,
 2   retired employees who receive a pension, consultants, retained experts, and outside counsel (and
 3   their support staff).
 4           2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 5   Material in this action.
 6           2.15    Professional Vendors: persons or entities that provide contract document review or
 7   other litigation support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
 9   employees and subcontractors.
10           2.16    Protected Material: any Disclosure or Discovery Material that is designated as
11   “CONFIDENTIAL,” as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or as
12   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
13           2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a
14   Producing Party.
15   3.      SCOPE
16           3.1     The protections conferred by this Stipulated Protective Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or extracted from
18   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
19   (3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal
20   Protected Material.
21           3.2     The protections conferred by this Stipulated Protective Order do not cover the
22   following information: (a) any information that is in the public domain at the time of disclosure to
23   a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
24   a result of publication not involving a violation of this Order, including becoming part of the public
25   record through trial or otherwise; and (b) any information (i) known to the Receiving Party prior to
26   the disclosure and not governed by any confidentiality agreement between the Designating Party
27   and Receiving Party or (ii) obtained by the Receiving Party after the disclosure from a source who
28
                                                                                   [DEFENDANTS’ PROPOSED]
                                                     -3-                                 PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 6 of 23



 1   obtained the information lawfully and under no obligation of confidentiality to the Designating
 2   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 3          3.3      Nothing in this Stipulated Protective Order shall prevent or restrict a Producing
 4   Party’s own disclosure or use of Protected Material that it designated for any purpose, and nothing
 5   in this Order shall preclude any Producing Party from showing Protected Material that it designated
 6   to an individual who prepared the Protected Material.
 7          3.4      Nothing in this Order shall be construed to prejudice any Party’s right to use any
 8   Protected Material in court or in any court filing with the consent of the Producing Party or by order
 9   of the Court.
10   4.     DURATION
11          Even after final disposition of this litigation, the confidentiality obligations imposed by this
12   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
13   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
14   defenses in this action against all Parties, with or without prejudice; and (2) final judgment herein
15   after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
16   action, including the time limits for filing any motions or applications for extension of time pursuant
17   to applicable law.
18   5.     DESIGNATING PROTECTED MATERIAL
19          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party
20   or Non-Party that designates information or items for protection under this Order must take care to
21   limit any such designation to material that qualifies under the appropriate standards. Mass,
22   indiscriminate, or routinized designations are prohibited. Designations that are shown to be clearly
23   unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
24   impede the case development process or to impose unnecessary expenses and burdens on other
25   Parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s attention
26   that information or items that it designated for protection do not qualify for protection at all or do
27   not qualify for the level of protection initially asserted, that Designating Party must promptly notify
28   all other Parties that it is withdrawing the mistaken designation.
                                                                                    [DEFENDANTS’ PROPOSED]
                                                      -4-                                 PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 7 of 23



 1          5.2     Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
 2   second paragraph of Section 5.3(a) below), or as otherwise stipulated or ordered, Disclosure or
 3   Discovery Material that qualifies for protection under this Order must be clearly so designated
 4   before the material is disclosed or produced.
 5          5.3     Manner of Designations. Designation in conformity with this Order requires:
 6                  (a)    for information in documentary form (e.g., paper or electronic documents,
 7   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 8   Party affix the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 9   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains Protected
10   Material.
11          A Party or Non-Party that makes original documents or materials available for inspection
12   need not designate them for protection until after the inspecting Party has indicated which material
13   it would like copied and produced. During the inspection and before the designation, all of the
14   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or portions thereof,
17   qualify for protection under this Order. Then, before producing the specified documents, the
18   Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE
20   CODE”) to each page that contains Protected Material.
21                  (b)    for testimony given in deposition or in other pretrial or trial proceedings, that
22   the Designating Party identify on the record, before the close of the deposition, hearing, or other
23   proceeding, all protected testimony and specify the level of protection being asserted. When it is
24   impractical to identify separately each portion of testimony that is entitled to protection and it
25   appears that substantial portions of the testimony may qualify for protection, the Designating Party
26   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
27   to have up to 21 days from receipt of the final transcript to identify the specific portions of the
28   testimony as to which protection is sought and to specify the level of protection being asserted.
                                                                                   [DEFENDANTS’ PROPOSED]
                                                     -5-                                 PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 8 of 23



 1   Only those portions of the testimony that are appropriately designated for protection within the 21
 2   days from receipt of the final transcript shall be covered by the provisions of this Stipulated
 3   Protective Order. Alternatively, a Designating Party may specify, at the deposition or up to 21 days
 4   from receipt of the final transcript if that period is properly invoked, that the entire transcript shall
 5   be treated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
 6   or HIGHLY CONFIDENTIAL – SOURCE CODE.”
 7           Parties shall give the other Parties notice if they reasonably expect a deposition, hearing, or
 8   other proceeding to include Protected Material so that the other Parties can ensure that only
 9   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
10   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
11   shall not in any way affect its designation as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
13           Transcripts containing Protected Material shall have an obvious legend on the title page that
14   the transcript contains Protected Material, and the title page shall be followed by a list of all pages
15   (including line numbers as appropriate) that have been designated as Protected Material and the
16   level of protection being asserted by the Designating Party. The Designating Party shall inform the
17   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-
18   day period for designation shall be treated during that period as if it had been designated “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After
20   the expiration of that period, the transcript shall be treated only as actually designated.
21                   (c)     for documents produced electronically in native format, such electronic files
22   and documents shall be designated for protection under this Order by including the confidentiality
23   designation on the placeholder sheet for each file, or shall use any other reasonable method for so
24   designating Protected Materials produced in electronic format. When electronic files or documents
25   are printed for use at deposition, in a court proceeding, or for provision in printed form to an Expert
26   or consultant pre-approved pursuant to Section 7.4, the party printing the electronic files or
27   documents shall affix a legend to the printed document corresponding to the designation of the
28
                                                                                     [DEFENDANTS’ PROPOSED]
                                                       -6-                                 PROTECTIVE ORDER
                                                                                          5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 9 of 23



 1   Designating Party and including the production number and designation associated with the native
 2   file; and
 3                  (d)     for information produced in some form other than documentary form and for
 4   any other tangible items, that the Producing Party affix in a prominent place on the exterior of the
 5   container or containers in which the information or item is stored the legend “CONFIDENTIAL,”
 6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –
 7   SOURCE CODE.” If only a portion or portions of the information or item warrant protection, the
 8   Producing Party, to the extent practicable, shall identify the protected portion(s) and specify the
 9   level of protection being asserted.
10           5.4    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
11   designate qualified information or items does not, standing alone, waive the Designating Party’s
12   right to secure protection under this Order for such material. Upon timely correction of a
13   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
14   in accordance with the provisions of this Order.
15   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
16           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
17   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
19   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
20   challenge a confidentiality designation by electing not to mount a challenge promptly after the
21   original designation is disclosed.
22           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
23   by providing written notice of each designation it is challenging and describing the basis for each
24   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
25   recite that the challenge to confidentiality is being made in accordance with this specific Section of
26   the Stipulated Protective Order. The Parties shall attempt to resolve each challenge in good faith
27   and must begin the process by conferring directly (in voice to voice dialogue; other forms of
28   communication are not sufficient) within 25 days of the date of service of notice. In conferring, the
                                                                                   [DEFENDANTS’ PROPOSED]
                                                     -7-                                 PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 10 of 23



 1   Challenging Party must explain the basis for its belief that the confidentiality designation was not
 2   proper and must give the Designating Party an opportunity to review the designated material, to
 3   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for
 4   the chosen designation. A Challenging Party may proceed to the next stage of the challenge process
 5   only if it has engaged in this meet and confer process first or establishes that the Designating Party
 6   is unwilling to participate in the meet and confer process in a timely manner.
 7          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
 8   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
 9   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the
10   initial notice of challenge or within 14 days of the Parties agreeing that the meet and confer process
11   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
12   competent declaration affirming that the movant has complied with the meet and confer
13   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
14   motion including the required declaration within 21 days (or 14 days, if applicable) shall
15   automatically waive the confidentiality designation for each challenged designation. In addition,
16   the Challenging Party may file a motion challenging a confidentiality designation at any time if
17   there is good cause for doing so, including a challenge to the designation of a deposition transcript
18   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
19   competent declaration affirming that the movant has complied with the meet and confer
20   requirements imposed by the preceding paragraph.
21          The burden of persuasion in any such challenge proceeding shall be on the Designating
22   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
23   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to sanctions.
24   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
25   to retain confidentiality as described above, all Parties shall continue to afford the material in
26   question the level of protection to which it is entitled under the Producing Party’s designation until
27   the Court rules on the challenge.
28   //
                                                                                    [DEFENDANTS’ PROPOSED]
                                                      -8-                                 PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 11 of 23



 1   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 2           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
 3   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 4   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 5   the categories of persons and under the conditions described in this Order. When the litigation has
 6   been terminated, a Receiving Party must comply with the provisions of Section 15.
 7           Protected Material must be stored and maintained by a Receiving Party at a location and
 8   in a secure manner that ensures that access is limited to the persons authorized under this Order.
 9           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
10   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
11   information or item designated “CONFIDENTIAL” only to:
12                   (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
13   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
14   information for this litigation;
15                   (b)     Designated In-House Counsel of the Receiving Party to whom disclosure is
16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
17   to Be Bound” (Exhibit A);
18                   (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
19   is reasonably necessary for this litigation and who have signed the “Acknowledgment and
20   Agreement to Be Bound” (Exhibit A);
21                   (d)     any mediator who is assigned to hear this matter, and his or her staff, subject
22   to their agreement to maintain confidentiality to the same degree as required by this Stipulated
23   Protective Order, and who have signed the “Acknowledgment and Agreement to Be Bound”
24   (Exhibit A);
25                   (e)     the Court and its personnel;
26                   (f)     court reporters and their staff, professional jury or trial consultants, and
27   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                    [DEFENDANTS’ PROPOSED]
                                                      -9-                                 PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 12 of 23



 1                    (g)    during their depositions, witnesses in the action to whom disclosure is
 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 3   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court;
 4                    (h)    the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information; and
 6                    (i)    any other person with the prior written consent of the Designating Party.
 7           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and
 8   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered
 9   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
10   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
11   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
12                    (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as
13   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
14   information for this litigation;
15                    (b)    Experts of the Receiving Party (1) to whom disclosure is reasonably
16   necessary for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be
17   Bound” (Exhibit A), and (3) as to whom the procedures set forth in Section 7.4(a), below, have
18   been followed;
19                    (c)    any mediator who is assigned to hear this matter, and his or her staff, subject
20   to their agreement to maintain confidentiality to the same degree as required by this Stipulated
21   Protective Order and who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
22   A);
23                    (d)    the Court and its personnel;
24                    (e)    court reporters and their staff, professional jury or trial consultants, and
25   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                    (f)    the author or recipient of a document containing the information or a
28   custodian or other person who otherwise possessed or knew the information; and
                                                                                    [DEFENDANTS’ PROPOSED]
                                                     - 10 -                               PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 13 of 23



 1                  (g)     any other person with the prior written consent of the Designating Party.
 2          7.4     Procedures     for   Approving     or     Objecting   to   Disclosure    of   “HIGHLY
 3   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
 4   CODE” Information or Items to Experts.
 5                  (a)     Unless otherwise ordered by the Court or agreed to in writing by the
 6   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any
 7   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to Section 7.3(c) first must
 9   make a written request to the Designating Party that (1) identifies the general categories of
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
11   SOURCE CODE” information that the Receiving Party seeks permission to disclose to the Expert,
12   (2) sets forth the full name of the Expert and the city and state of his or her primary residence, (3)
13   attaches a copy of the Expert’s current resume, and (4) identifies the Expert’s current employer(s),
14   and (5) identifies (by name and number of the case, filing date, and location of court) any litigation
15   in connection with which the Expert has offered expert testimony, including through a declaration,
16   report, or testimony at a deposition or trial, during the preceding five years.
17                  (b)     A Party that makes a request and provides the information specified in the
18   preceding respective paragraphs may disclose the subject Protected Material to the identified Expert
19   unless, within 7 days of delivering the request, the Party receives a written objection from the
20   Designating Party. Any such objection must set forth in detail the grounds on which it is based.
21                  (c)     A Party that receives a timely written objection must meet and confer with
22   the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
23   agreement within seven days of the written objection. If no agreement is reached, the Designating
24   Party may file a motion as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule
25   79-5, if applicable) seeking permission from the Court to do so. Any such motion must describe
26   the circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert
27   is reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any
28   additional means that could be used to reduce that risk. In addition, any such motion must be
                                                                                       [DEFENDANTS’ PROPOSED]
                                                     - 11 -                                  PROTECTIVE ORDER
                                                                                            5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 14 of 23



 1   accompanied by a competent declaration describing the Parties’ efforts to resolve the matter by
 2   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the
 3   reasons advanced by the Designating Party for its refusal to approve the disclosure.
 4          In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden
 5   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
 6   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.
 7          7.5     Procedures for Approving or Objecting to Disclosure of Protected Materials to
 8   Designated In-House Counsel.
 9                  (a)     Each Party may identify one Designated In-House Counsel, as applicable.
10                  (b)     The ability of Designated In-House Counsel to receive Protected Material
11   will be subject to the advance approval by the Designating Party or by permission of the Court. The
12   Party seeking approval of Designated In-House Counsel to receive Protected Material must provide
13   the Designating Party with the name and summary of job responsibilities for proposed Designated
14   In-House Counsel, and an executed copy of the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A), in advance of providing any Protected Material of the Designating Party to Designated
16   In-House Counsel. The summary of job responsibilities must identify, at minimum, the proposed
17   Designated In-House Counsel’s: 1) title; 2) primary job responsibilities; 3) place within the
18   business’s organization; 4) responsibilities (if any) with respect to U.S. or foreign patent
19   prosecution; 5) responsibilities (if any) with respect to post-grant proceedings, including claim
20   amendments, in any patent office; and 6) responsibilities (if any) related to competitive decision-
21   making (including decisions about pricing, business strategy, or product design or development).
22                  (c)     The Designating Party may object to the Designated In-House Counsel, and
23   the Parties will resolve any objections to Designated In-House Counsel, in accordance with the
24   procedures described in Section 7.4(b) and (c) above.
25          7.6     Legal Advice Based on Protected Material. Nothing in this Stipulated Protective
26   Order shall be construed to prevent Counsel from advising their clients with respect to this case
27   based in whole or in part upon Protected Materials, provided Counsel does not disclose the
28   Protected Material itself except as provided in this Order.
                                                                                  [DEFENDANTS’ PROPOSED]
                                                    - 12 -                              PROTECTIVE ORDER
                                                                                       5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 15 of 23



 1   8.      PROSECUTION BAR
 2           8.1     Absent written consent from the Designating Party, a person who is Outside Counsel
 3   of Record and who actually receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’
 4   EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information shall not be
 5   involved in the prosecution of patents or patent applications relating to the fields of spatial
 6   computing; augmented, virtual, and hybrid (or mixed) reality technology; and precision optics (the
 7   “Barred Fields”) , including without limitation the patents asserted in this action and any patent or
 8   application claiming priority to or otherwise related to the patents asserted in this action, before any
 9   foreign or domestic agency, including the United States Patent and Trademark Office (“the Patent
10   Office”). For purposes of this paragraph, “prosecution” includes directly or indirectly drafting,
11   amending, advising, or otherwise affecting the scope or maintenance of patent claims. To avoid
12   any doubt, “prosecution” as used in this paragraph does not include representing a party challenging
13   a patent before a domestic or foreign agency (including, but not limited to, a reissue protest, ex
14   parte reexamination or inter partes reexamination). This Prosecution Bar shall begin when access
15   to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
16   – SOURCE CODE” information is first received by the affected individual and shall end one (1)
17   year after final termination of this action.
18           8.2     This Prosecution Bar in Section 8.1 is personal to the person receiving Protected
19   Materials designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
20   “HIGHLY CONFIDENTIAL – SOURCE CODE,” as set forth in Section 8.1, and shall not be
21   imputed to any person who did not receive or review such information (including, e.g., other
22   employees or attorneys of the law firm by which the person subject to this Prosecution Bar is
23   employed or otherwise is associated).
24   9.      SOURCE CODE
25           9.1     To the extent production of source code becomes necessary in this case, a Producing
26   Party may designate source code as “HIGHLY CONFIDENTIAL – SOURCE CODE” if it
27   comprises or includes confidential, proprietary, or trade secret source code.
28
                                                                                     [DEFENDANTS’ PROPOSED]
                                                      - 13 -                               PROTECTIVE ORDER
                                                                                          5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 16 of 23



 1          9.2     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”
 2   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’
 3   EYES ONLY” information, and may be disclosed only to the individuals to whom “HIGHLY
 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in
 5   Sections 7.3 and 7.4.
 6          9.3     Any source code produced in discovery shall be made available for inspection, in a
 7   format allowing it to be reasonably reviewed and searched, during normal business hours or at other
 8   mutually agreeable times, at an office of the Producing Party’s Counsel or another mutually agreed
 9   upon location. The source code shall be made available for inspection on a secured computer in a
10   secured room without Internet access or network access to other computers, and the Receiving Party
11   shall not copy, remove, or otherwise transfer any portion of the source code onto any recordable
12   media or recordable device. The Producing Party may visually monitor the activities of the
13   Receiving Party’s representatives during any source code review, but only to ensure that there is
14   no unauthorized recording, copying, or transmission of the source code.
15          9.4     The Receiving Party may request paper copies of limited portions of source code
16   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other
17   papers, or for deposition or trial, but shall not request paper copies for the purposes of reviewing
18   the source code other than electronically as set forth in Section 9.3 in the first instance. The
19   Producing Party shall provide all such source code in paper form including bates numbers, the file
20   location, the file name, and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The
21   Producing Party shall provide all such source code within 14 days of the request, or within a
22   mutually agreed time. The Producing Party may challenge the amount of source code requested in
23   hard copy form pursuant to the dispute resolution procedure and timeframes set forth in Section 6
24   whereby the Producing Party is the “Challenging Party” and the Receiving Party is the “Designating
25   Party” for purposes of dispute resolution.
26          The Receiving Party shall maintain a record of any individual who has inspected any portion
27   of the source code in electronic or paper form. The Receiving Party shall maintain all paper copies
28   of any printed portions of the source code in a secured, locked area. The Receiving Party shall not
                                                                                    [DEFENDANTS’ PROPOSED]
                                                     - 14 -                               PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 17 of 23



 1   create any electronic or other images of the paper copies and shall not convert any of the
 2   information contained in the paper copies into any electronic format. The Receiving Party shall
 3   only make additional paper copies if such additional copies are (1) necessary to prepare court
 4   filings, pleadings, or other papers (including a testifying expert’s expert report), (2) necessary for
 5   deposition, or (3) otherwise necessary for the preparation of its case. Any paper copies used during
 6   a deposition shall be retrieved by the Producing Party at the end of each day and must not be given
 7   to or left with a court reporter or any other unauthorized individual.
 8   10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 9          OTHER LITIGATION
10          If a Party is served with a subpoena or a court order issued in other litigation that compels
11   disclosure of any information or items designated in this action as “CONFIDENTIAL,”
12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL
13   – SOURCE CODE,” that Party must:
14                  (a)      promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16                  (b)      promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena or order is
18   subject to this Stipulated Protective Order. Such notification shall include a copy of this Stipulated
19   Protective Order; and
20                  (c)      cooperate with respect to all reasonable procedures sought to be pursued by
21   the Designating Party whose Protected Material may be affected.
22          If the Designating Party timely seeks a protective order, the Party served with the subpoena
23   or court order shall not produce any information designated in this action as “CONFIDENTIAL,”
24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –
25   SOURCE CODE” before a determination by the court from which the subpoena or order issued,
26   unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear
27   the burden and expense of seeking protection in that court of its confidential material—and nothing
28   in these provisions should be construed as authorizing or encouraging a Receiving Party in this
                                                                                   [DEFENDANTS’ PROPOSED]
                                                      - 15 -                             PROTECTIVE ORDER
                                                                                        5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 18 of 23



 1   action to disobey a lawful directive from another court.
 2   11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 3          THIS LITIGATION
 4          11.1    The terms of this Order are applicable to information produced by a Non-Party in
 5   this action and designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
 6   EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such information produced
 7   by Non-Parties in connection with this litigation is protected by the remedies and relief provided
 8   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
 9   seeking additional protections.
10          11.2    In the event that a Party is required, by a valid discovery request, to produce a Non-
11   Party’s confidential information in its possession, and the Party is subject to an agreement with the
12   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
13                  (a)     promptly notify in writing the Requesting Party and the Non-Party that some
14   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
15                  (b)     promptly provide the Non-Party with a copy of the Stipulated Protective
16   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
17   the information requested; and
18                  (c)     make the information requested available for inspection by the Non-Party.
19          11.3    If the Non-Party fails to object or seek a protective order from this Court within 14
20   days of receiving the notice and accompanying information, the Receiving Party may produce the
21   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
22   seeks a protective order, the Receiving Party shall not produce any information in its possession or
23   control that is subject to the confidentiality agreement with the Non-Party before a determination
24   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
25   of seeking protection in this court of its Protected Material.
26   12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
28   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                                                                                  [DEFENDANTS’ PROPOSED]
                                                     - 16 -                             PROTECTIVE ORDER
                                                                                       5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 19 of 23



 1   the Receiving Party must immediately (a) notify in writing the Designating Party of the
 2   unauthorized disclosures, (b) use its best efforts to retrieve or destroy all unauthorized copies of the
 3   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made
 4   of all the terms of this Order, and (d) request such person or persons to execute the
 5   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 6   13.    INADVERTENT             PRODUCTION           OF     PRIVILEGED           OR     OTHERWISE
 7          PROTECTED MATERIAL
 8          When a Producing Party gives notice to Receiving Parties that certain inadvertently
 9   produced material is subject to a claim of privilege or other protection, the obligations of the
10   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
11   is not intended to modify whatever procedure may be established in an e-discovery order that
12   provides for production without prior privilege review.
13   14.    MISCELLANEOUS
14          14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
15   seek its modification by the Court in the future.
16          14.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated
17   Protective Order, no Party waives any right it otherwise would have to object to disclosing or
18   producing any information or item on any ground not addressed in this Stipulated Protective Order.
19   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
20   material covered by this Stipulated Protective Order.
21          14.3    Export Control. Disclosure of Protected Material shall be subject to all applicable
22   laws and regulations relating to the export of technical data contained in such Protected Material,
23   including the release of such technical data to foreign persons or nationals in the United States or
24   elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
25   data, and the Receiving Party shall take measures necessary to ensure compliance.
26          14.4    Filing Protected Material. Without written permission from the Designating Party
27   or a court order secured after appropriate notice to all interested persons, a Party may not file in the
28   public record in this action any Protected Material. A Party that seeks to file under seal any
                                                                                     [DEFENDANTS’ PROPOSED]
                                                      - 17 -                               PROTECTIVE ORDER
                                                                                          5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 20 of 23



 1   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 2   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
 3   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
 4   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
 5   to protection under the law. If a Receiving Party's request to file Protected Material under seal
 6   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the
 7   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise
 8   instructed by the Court.
 9   15.    FINAL DISPOSITION
10          Within 60 days after the final disposition of this action, as defined in Section 4, each
11   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
12   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
14   the Protected Material is returned or destroyed, the Receiving Party must submit a written
15   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
16   by the 60-day deadline that affirms that the Receiving Party has not retained any copies, abstracts,
17   compilations, summaries or any other format reproducing or capturing any of the Protected
18   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
19   pleadings; motion papers; trial, deposition, and hearing transcripts; legal memoranda;
20   correspondence; deposition and trial exhibits; expert reports; attorney work product; and consultant
21   and expert work product, even if such materials contain Protected Material. Any such archival
22   copies that contain or constitute Protected Material remain subject to this Stipulated Protective
23   Order as set forth in Section 4 (DURATION).
24   16.    RULE 502(D) ORDER
25                  Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-
26   protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection
27   from discovery in this case or in any other federal or state proceeding. For example, the mere
28   production of privileged or work-product-protected documents in this case as part of a mass
                                                                                     [DEFENDANTS’ PROPOSED]
                                                      - 18 -                               PROTECTIVE ORDER
                                                                                          5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 21 of 23



 1   production is not itself a waiver in this case or in any other federal or state proceeding. For the
 2   purposes of this Order, the term inadvertent shall be defined as “accidental” or “not on purpose.”
 3

 4   IT IS SO ORDERED.
 5

 6    Dated: _______________, 2020
                                                    Hon. Susan van Keulen
 7                                                  U.S. Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    [DEFENDANTS’ PROPOSED]
                                                     - 19 -                               PROTECTIVE ORDER
                                                                                         5:19-CV-03445-LHK
      Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 22 of 23



 1   COOLEY LLP                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     MICHAEL G. RHODES (116127)                   JARED BOBROW (133712)
 2   (rhodesmg@cooley.com)                        (jbobrow@orrick.com)
     101 California Street                        DIANA M. RUTOWSKI (233878)
 3   5th Floor                                    (drutowski@orrick.com)
     San Francisco, CA 94111-5800                 DONNA T. LONG (311250)
 4   Telephone: (415) 693-2000                    (dlong@orrick.com)
                                                  1000 Marsh Road
 5   MARK F. LAMBERT (197410)                     Menlo Park, CA 94025-1015
     (mlambert@cooley.com)                        Telephone: (650) 614-7685
 6   TIJANA M. BRIEN (286590)                     Facsimile: (650) 614-7400
     (tbrien@cooley.com)
 7   JESSIE SIMPSON LAGOY (305257)                GEOFFREY G. MOSS (258827)
     (jsimpsonlagoy@cooley.com)                   (gmoss@orrick.com)
 8   3175 Hanover Street                          777 S. Figueroa St., Suite 3200
     Palo Alto, CA 94304                          Los Angeles, CA 90017
 9   Telephone: (650) 843-5200                    Telephone: (213) 629-2020
     Facsimile: (650) 849-7400
10                                                Attorneys for Defendants
     Attorneys for Plaintiff                      CHI XU and HANGZHOU TAIRUO
11   MAGIC LEAP, INC.                             TECHNOLOGY CO. LTD., d/b/a NREAL
12

13
                                     UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN JOSE DIVISION
16
     MAGIC LEAP, INC.,                                 Case No. 5:19-cv-03445-LHK
17
                        Plaintiff,                     EXHIBIT A TO PROTECTIVE
18                                                     ORDER – ACKNOWLEDGMENT
            v.                                         AND AGREEMENT TO BE BOUND
19
   CHI XU, an individual; HANGZHOU TAIRUO
20 TECHNOLOGY CO., LTD., d/b/a NREAL,

21                      Defendants.
22

23

24

25

26

27

28
                                                             EX. A TO PROT. ORDER – ACKNOWLEDGEMENT
                                                 -1-                       AND AGREEMENT TO BE BOUND
                                                                                    5:19-CV-03445-LHK
     Case 5:19-cv-03445-LHK Document 42-1 Filed 04/29/20 Page 23 of 23



 1   I,                                        , declare as follows:
 2          1.      My address is                                                      . My present employer
 3   is                              and       the    address     of      my     present    employment       is
 4          ___________________                       . My present occupation is                              .
 5          2.      I have received a copy of the Stipulated Protective Order in this action. I have
 6   carefully read and understand the provisions of the Stipulated Protective Order.
 7          3.      I will comply with all of the provisions of the Stipulated Protective Order. I will
 8   hold in confidence, will not disclose to anyone not qualified under the Stipulated Protective Order,
 9   and will use only for purposes of this action, any “CONFIDENTIAL,” “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
11   CODE” material, including the substance and any copy, summary, abstract, excerpt, index, or
12   description of such material, that is disclosed to me.
13          4.      I    will   return   all    “CONFIDENTIAL,”           “HIGHLY       CONFIDENTIAL         –
14   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” material that
15   comes into my possession, and all documents and things that I have prepared relating thereto, to
16   counsel for the party by whom I am employed or retained or from whom I received such material,
17   upon their request.
18          5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of
19   the Protective Order in this action.
20          I declare under penalty of perjury under the laws of the United States that the foregoing is
21   true and correct.
22

23

24          Date                                      Signature

25

26

27

28
                                                                       EX. A TO PROT. ORDER – ACKNOWLEDGEMENT
                                                         -2-                         AND AGREEMENT TO BE BOUND
                                                                                              5:19-CV-03445-LHK
